DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

Status of Claims
Claims 73-76, 94, 96-101, 109, 118, 156, and 160-161 are currently pending and under examination on the merits in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 73-76, 94, 96-101, 109, 118, 156, and 160-161 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2004/0033977 A1, of record) in view of McSwiggen (US 2005/0048529 A1, of record), Uhlmann et al. (US 2015/0247141 A1, of record), Christensen et al. (US 2006/0128646 A1, of record), Wissenbach et al. (US 2003/0125241 A1, of record), Dobie	(US 2004/0097441 A1, of record), Dean et al. (US 2004/0023906 A1, of record), and Bennett et al. (US 2004/0005565 A1, of record).
The instant specification discloses that the “5’ end oligonucleotides were designed by identifying potential 5’ start sites using Cap analysis gene expression (CAGE)”, which is used “for identifying transcript start sites” (emphasis added). See pages 25-26 and 81. The specification also discloses that the 5’ oligos binding to “a putative 5’ start site for a FXN mRNA isoform” are “the oligos bound at the 5’-most end of the FXN mRNA” (emphasis added). See page 97.
In light of and consistent with the specification’s disclosure provided above, “the 5’-most nucleotide” recited in the instant claims will be interpreted as the “5’-most end” or “putative 5’ start site” or potential “transcript start site” of an mRNA sequence. 
Bennett teaches that ISIS 3067 is targeted to the “predicted transcription initiation site (5’ cap site” of the ICAM-1 (intercellular adhesion molecule-1) mRNA. See the following copied from paragraph 0221, wherein underlining has been added for emphasis.

    PNG
    media_image1.png
    120
    438
    media_image1.png
    Greyscale

Bennett’s Figure 8 shows that ISIS 3067 provided about 90% ICAM-1 mRNA inhibition at 1 M. 


    PNG
    media_image2.png
    52
    183
    media_image2.png
    Greyscale

Bennett discloses the “transcription initiation site” in the ICAM-1 mRNA targeted by SEQ ID NO:84 as below in Figure 1A, wherein the 20-mer target sequence including the “putative 5’ start site” or potential “transcript start site” is underlined.

    PNG
    media_image3.png
    90
    1037
    media_image3.png
    Greyscale

Bennett discloses a 20-mer antisense oligonucleotide (SEQ ID NO:16) complementary to a 20-mer within 100 nucleotides of the 3’-most nucleotide of the 3’ UTR of human ICAM-1. See SEQ ID NO:16 copied from Bennett’s sequence listing as below:
	
    PNG
    media_image4.png
    54
    180
    media_image4.png
    Greyscale

	See also the 20-mer target sequence of SEQ ID NO:16 as indicated with an underlining in Bennett’s Figure 1D as below, wherein the polyA signal sequence AATAAA is indicated with a box:

    PNG
    media_image5.png
    53
    865
    media_image5.png
    Greyscale

	Bennett demonstrates that SEQ ID NO:84 (ISIS 3067) provided about 80% ICAM-1 expression inhibition at 1 M (see Figure 8) and SEQ ID NO:16 (ISIS 1940) provided about 30% inhibition of ICAM-1 expression at 1 M (see Figure 9).
Bennett discloses a human ELAM-1 (endothelial leukocyte adhesion molecule-1)-targeting antisense oligonucleotide of SEQ ID NO:37 targeted to the first 20-mer including the “5’-most end” of an ELAM-1 mRNA sequence in Figure 2A, wherein SEQ ID NO:37 is reproduced below from the sequence listing and the 20-mer target sequence is underlined below.

    PNG
    media_image6.png
    51
    189
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    90
    927
    media_image7.png
    Greyscale

Bennett discloses that SEQ ID NO:37 at 50 nM provided about 25% inhibition of ELAM-1 mRNA expression. See paragraph 0246 and Table 3.
Bennett discloses SEQ ID NOa:29-32, 39, and 57-59 targeted to the 3’ UTR of human ELAM-1, wherein the 3’ UTR-targeting oligonucleotides provided about 30%-85% inhibition of ELAM-1 mRNA expression. See Table 3. 
	Bennett teaches that the ICAM-1 or ELAM-1 targeting oligonucleotides can be 18 nucleotides in length for providing target inhibition and the disclosed oligonucleotides “may be useful in whole or in part”. See paragraph 0186 and the 18-mer sequences of SEQ ID NO:1, SEQ ID NO:4, and SEQ ID NO:5. 
	Bennett teaches that the oligonucleotide can comprise chemical modifications such as phosphorothioate linkages, LNAs, 2’-F, 2’-O-methyl, and 2’-MOE for improved properties such as improved stability and target affinity. See paragraphs 0062 and 0094-0106.
	Bennett teaches that “an oligomeric compound may hybridize over one or more segments” (emphasis added). See paragraph 0032.
	Bennett does not teach that ICAM-1-targeting or ELAM-1-targeting oligonucleotides hybridizing over two segments (5’ UTR and 3’ UTR) are contiguously linked. 
	McSwiggen teaches that two oligonucleotides targeted to “two regions of ICAM RNA” can be contiguously linked. See paragraph 0192. See also Figure 16 reproduced below:

    PNG
    media_image8.png
    710
    1074
    media_image8.png
    Greyscale

	Uhlmann that two LNA-modified antisense oligonucleotides targeted to two different targets can be contiguously linked. See Figure 1A reproduced below:

    PNG
    media_image9.png
    143
    790
    media_image9.png
    Greyscale

	Uhlmann teaches that the composition comprising two linked antisense oligonucleotides “is better [in the knockdown activity] compared to the same sequence used as a monomer”. See paragraph 0293.
	Uhlmann teaches that the composition comprising two linked antisense oligonucleotides can be provided in a carrier (e.g., buffered solution) such as a pharmaceutically acceptable carrier. See paragraph 0023.
	Christensen teaches that LNA mixmers of 16 nucleotides in length are art-recognized antisense chemical modification, wherein the mixmers having alternating DNAs and LNAs (e.g., “4-1-1-5-1-1-3” or “4-3-1-3-5” motif) “are able to present high levels of antisense activity.” See paragraphs 0196-0201; Table 8.

	Dobie teaches that an antisense oligonucleotide can be targeted to the 3’ UTR, which is immediately upstream from the polyA tail. See SEQ ID NO:83 (ISIS 206471) copied from Table 1 as below, wherein SEQ ID NO:83 provides 14 % target expression inhibition.

    PNG
    media_image10.png
    17
    565
    media_image10.png
    Greyscale

	See also Dobie’s target sequence of SEQ ID NO:4, wherein the polyA signal sequence AATAAA is indicated with a box and the 20-mer target sequence of SEQ ID NO:83 that is immediately upstream from the polyA tail is underlined:

    PNG
    media_image11.png
    21
    605
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    22
    605
    media_image12.png
    Greyscale

	Dean teaches that an antisense oligonucleotide can be targeted to the 3’ UTR comprising the polyA tail junction. See SEQ ID NO:64 (ISIS 195400) copied from Table 1 as below, wherein SEQ ID NO:64 provides 21 % target expression inhibition.

    PNG
    media_image13.png
    24
    570
    media_image13.png
    Greyscale

	See also Dean’s target sequence of SEQ ID NO:4, wherein the polyA signal sequence ATTAAA is indicated with a box and the 20-mer target sequence of SEQ ID NO:64 that comprises five adenines of the polyA tail is underlined:

    PNG
    media_image14.png
    52
    601
    media_image14.png
    Greyscale

	Bennett (‘565) teaches that an antisense oligonucleotide can be targeted to the 3’ UTR comprising the polyA tail junction. See SEQ ID NO:90 (ISIS 205872) copied from Table 1 as below, wherein SEQ ID NO:90 provides 90% target expression inhibition.

    PNG
    media_image15.png
    16
    573
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    50
    602
    media_image16.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to make a combination composition comprising two anti-human ICAM-1 antisense oligonucleotides that are at least 18 nucleotides of Bennett’s SEQ ID NO:84 and SEQ ID NO:16, which are contiguously linked together in the 5’ to 3’ direction. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a more potent anti-ICAM-1 composition at a reduced synthesis cost, because Bennett taught that the oligomer composition can be designed to hybridize over different segments and that the oligonucleotides are useful “in part” or in whole (see paragraph 0186), wherein ICAM-1 targeting oligonucleotides of 18 nucleotides are demonstrated to be effective, and because making two linked oligonucleotides targeted to “two regions of ICAM RNA” was an art-recognized goal/methodology/design option before the effective filing date as taught by McSwiggen, wherein linking two LNA-modified antisense oligonucleotides for “better” target inhibition was also practiced before the effective filing date as taught by Uhlmann, and because LNA-DNA alternating oligonucleotides of 16 nucleotides in length were taught to provide good antisense activity as disclosed by Christensen, thereby providing a reasonable expectation that ICAM-1 target inhibition would be achieved by the shorter oligonucleotides of at least 18 nucleotides in length, and because there are only two possible orientations for linking two oligonucleotides such that the 5’ UTR-targeting oligonucleotide is in the 5’ region relative to the 3’ UTR-targeting oligonucleotide or vice versa. As for the 3’-UTR targeting anti-human ICAM-1 oligonucleotides that are at least 18 nucleotides in length, one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art before the effective filing date to make a combination composition comprising two anti-human ELAM-1 antisense oligonucleotides that are at least 18 nucleotides of Bennett’s SEQ ID NO:37 and any one of SEQ ID NOa:29-32, 39, and 57-59 which are contiguously linked together in the 5’ to 3’ direction. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a more potent anti-ELAM-1 composition at a reduced synthesis cost, because Bennett taught that the oligomer composition can be designed to hybridize over different segments and that the oligonucleotides are useful “in part” or in whole (see paragraph 0186), wherein antisense oligonucleotides of 18 nucleotides are demonstrated to be effective, and because making two linked oligonucleotides targeted to “two regions” of the same target mRNA was an art-recognized goal/methodology/design option before the effective filing date as taught by McSwiggen, wherein linking two LNA-modified antisense oligonucleotides for “better” target inhibition was also practiced before the effective filing date as taught by Uhlmann, and because LNA-DNA alternating oligonucleotides of 16 nucleotides in length were taught to provide good antisense activity as disclosed by Christensen, thereby providing a reasonable expectation that ELAM-1 target inhibition would be achieved by the shorter oligonucleotides of at least 18 nucleotides in length, and because there are only two possible orientations for linking two oligonucleotides such that the 5’ UTR-targeting oligonucleotide is in the 5’ region relative to the 3’ UTR-targeting oligonucleotide or vice versa. As for the 3’-UTR targeting anti-human ELAM-1 oligonucleotides that are at least 18 nucleotides in length, one of ordinary skill in the 
	“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	It would also have been obvious to one of ordinary skill in the art to incorporate art-recognized chemical modifications including 2’-O-methyl, phosphorothioate, and LNAs as taught by Bennett as well as the mixmer modification having alternating DNAs and LNAs as taught by Christensen or fully/entirely modified with LNAs as taught by Wissenbach, because the chemical modifications were known to provide improved properties that are useful for formulating as a pharmaceutical composition such as improved stability, improved target affinity, and improved antisense activity as taught by the cited art. One of ordinary skill in the art would also have been motivated to make a composition comprising a plurality of the linked oligonucleotides targeting ICAM-1 or ELAM-1 in order to provide additive effects in ICAM-1 or ELAM-1 inhibition. 
See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), wherein the court expressed the following: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third 
	Accordingly, claims 73-76, 94, 96-101, 109, 118, 156, and 160-161 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on December 17, 2021 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not have a reason as well as a reasonable expectation of success in selecting Bennet’s SEQ ID NO:6 (ISIS 1930) targeted to the 5’ most nucleotide of ICAM-1 for making the claimed oligonucleotide because SEQ ID NO:6 was not tested for target inhibition. In response, it is noted that Bennett’s SEQ ID NO:6 is not a basis for “X1” claimed in the instant case. Hence, applicant’s arguments pertaining to Bennett’s SEQ ID NO:6 are irrelevant and unpersuasive to rebut the instant ground of rejection.
Applicant argues that Bennett’s SEQ ID NO:16 (ISIS 1940) “is not shown by Bennett ‘977 to inhibit ICAM-1 mRNA expression.” Applicant thus argues that one of ordinary skill in the art would have no reason to select SEQ ID NO:16. Contrary to applicant’s argument, Bennett demonstrated that SEQ ID NO:16 (ISIS 1940) resulted in about 30% inhibition of ICAM-1 mRNA expression at 1 M and about 50% inhibition at 3 M. See Figure 9. Applicant argues that one of ordinary skill in the art would have instead selected SEQ ID NO:15 (ISIS 1939) as it is “the most active in inhibiting ICAM-1 mRNA expression.” In response, it is noted that Bennett’s SEQ ID NO:15 is certainly one of a finite number of ICAM-1 targeting oligonucleotide candidates for X2 that is targeted to the 3’ UTR of ICAM-1. However, applicant’s rationale for selecting SEQ ID NO:15 does not negate or rebut Bennett’s showing that SEQ ID NO:16 targeted to a polyA signal sequence AATAAA within the 3’ UTR of ICAM-M when tested in A549 human lung carcinoma cells. See Bennett’s Figure 8. As such, one of ordinary skill in the art would not have been motivated to make a combination product comprising an oligonucleotide that provided a complete target inhibition at the expense of additional synthesis cost/time when the single oligonucleotide alone already provided complete target inhibition thus no additive target inhibition by an additional oligonucleotide is deemed necessary. 
Accordingly, applicant’s arguments addressing SEQ ID NO:6 (ISIS 1930) and SEQ ID NO:15 (ISIS 1939), which are not relied on in the instant obviousness rejection, are not found persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-76, 94, 96-101, 109, 118, 156, and 160-161 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82, 105, and 174 of copending Application No. 15/550,112 in view of Bennett et al. (US 2004/0033977 A1, of record), Christensen et al. (US 2006/0128646 A1, of record), and Wissenbach et al. (US 2003/0125241 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘112 claims drawn to the oligonucleotide having a first oligonucleotide complementary to the 5’ end of an mRNA transcript and a second oligonucleotide complementary to the 3’ end of the mRNA transcript. In addition, the chemical modifications recited in the instant claims would have been obvious in view of the teachings 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANA H SHIN/Primary Examiner, Art Unit 1635